Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 02 October 2020, has been entered and the Remarks therein, filed 30 December 2020, are fully considered here.

Status of Claims
Claims 1-3, 5, 7, 16, 19, 20, 22, 23, 25, 27, 28 and 30-32 are pending.
	Claims 1-3, 5, 7, 16, 19, 20, 22, 23, 25, 27, 28 and 30-32 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/059279, 10/31/2017, which claims benefit of 62/459,092, 02/15/2017, and claims benefit of 62/415,679, 11/01/2016.  
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The objection to the drawings, cited in the Non-Final Office Action mailed 02 October 2020, is withdrawn in view of Applicants' amendment received 30 December 2020, in that the replacement drawings corrected the deficiencies in Figs. 5A-5D, 7, 8 and 9.
However, the replacement drawings received on 30 December 2020 are objected to, because they are in color.

Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

The drawings will be accepted at the time that the petition to accept color drawings is granted, subsequent to Applicant addressing the reason(s) for denial; or Applicant submits black and white replacement drawings; or in the event that Applicant accepts the printing of said drawings as black and white images.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 23, 25, 27, 28 and 30-32 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 02 October 2020, is withdrawn in view of Applicants' amendment received 30 December 2020, in which the term ‘preventing’ was deleted from claim 23.
The rejection of Claim 7 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 02 October 2020, is withdrawn in view of Applicants’ amendment received 30 December 2020, in which the cited claim was amended.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 25, 27, 28, 30 and 32 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection was cited in the Non-Final Office Action mailed 02 October 2020 and is maintained.

Claims 23, 25, 27, 28, 30 and 32 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 23 recites: “…determining a level of one or more genes associated with antibiotic resistance relative to a control sample;…”
However, it is not clear what type of sample the ‘control sample’ is or to what type of sample it is to be compared to in order to determine a level of one or more genes associated with antibiotic resistance.
For the purpose of compact prosecution, the claim will be interpreted to mean that a control sample is compared to some type of biological sample, as 
Prior art will be applied according to this interpretation.

	Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5, 7, 16, 19, 20, 22, 23, 25, 27, 28 and 30-32 are rejected under 35 U.S.C. §103 as being unpatentable over Koski et al. (International Patent Application Publication No. WO 2011/148041 A1) in view of Keller et al. (International Patent Application Publication No. WO 2016/045857 A1; Int. Pub. Date: 31 March 2016; Intl. Filing Date: 6 August 2015), and Li et al. ((2015 April) Clin. Microbiol. Rev. 28(2): 337-418).
[All references cited in the Non-Final Office Action mailed 02 October 2020.]

Koski et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 2, 3, 7, 16, 19, 27, 31 and 32, and provides motivation for administering vancomycin to a patient with a VRE infection, by way of addressing the limitations of claims 20, 22, 28 and 30.
Regarding claims 1, 16, 19, 23 and 27, Koski et al. shows an invention which relates to beta-lactamases for use as a medicament for treating or preventing beta-lactam antibiotics induced adverse effects (pg. 1, lines 9-12). Adverse effects include superinfection (pg. 21, lines 11-14 [Claim 1] [A method for treating an infection in a patient] [Claim 23] [A method for treating or preventing an infection in a patient]).

Beta-lactamases have been used in inactivating unabsorbed beta-lactams in the gastrointestinal tract in order to prevent the overgrowth of beta-lactam resistant bacteria (pg. 9, lines 10-16 [Claim 1] [a patient determined to be resistant to an antibiotic] [Claim 23] [a level of antibiotic resistance]).
Beta-lactamase of the invention or a pharmaceutical composition thereof may be administered to a subject or simultaneously or sequentially with a beta-lactam antibiotic (pg. 21, lines 3-5). Beta-lactam antibiotics are characterized by a beta-lactam ring and include penicillins, cephalosporins, clavams (or oxapenams), cephamycins and carbapenems (pg. 1, lines 16-21 [Claims 1 and 23] [before or concurrently with the antibiotic or a different antibiotic] [Claims 19 and 27] [penicillins, cephalosporins, clavams, oxapenams, cephamycins and carbapenems]).
Figure 2 shows the nucleotide and deduced amino acid sequences of the D276N beta-lactamase gene of Bacillus licheniformis (P1A derivate). The amino acid sequence corresponds to sequence SEQ ID NO: 3 (pg. 8, lines 6-9 and Fig. 2 [Claims 1 and 23] [beta-lactamase having an amino acid sequence of at least 
	Regarding claims 2 and 3, beta-lactamases have been used in inactivating unabsorbed beta-lactams in the gastrointestinal tract in order to prevent the overgrowth of beta-lactam resistant bacterial (pg. 9, lines 10-16 [patient is resistant to the antibiotic and beta-lactamase provides a therapeutic response to the antibiotic]). Beta-lactam antibiotics are characterized by a beta-lactam ring and include penicillins, cephalosporins, clavams (or oxapenams), cephamycins and carbapenems (pg. 1, lines 16-21 [to the same or different antibiotic]).
	Further regarding claims 1 and 23, and regarding claims 7, 31 and 32, figure 4 shows the effect of orally administered D276N substituted beta-lactamase pellets on the concentrations of ceftriazone in the jejunal chyme of beagle dogs (pg. 9, lines 1-5 [Claims 1 and 23] [a biological sample] [Claim 7] [an aspirate of GI tract fluid]).
	Regarding claims 20, 22, 28 and 30, Koski et al. teaches that residual unabsorbed beta-lactams in the intestinal tract may cause an undesirable effect on the ecological balance of normal intestinal microbiota resulting in, minimally, overgrowth of pathogenic bacteria such as vancomycin resistant enterococci (VRE) (pg. 4, lines 21-28).

	Koski et al. does not show: 1) wherein the resistance to the antibiotic is determined by detecting the presence, absence, or level of one or more genes associated with antibiotic resistance in a biological sample from the 

	Keller et al. addresses some of the limitations of claim 23, and the limitations of claims 1, 5 and 25.
	Keller et al. shows a method of determining an infection in a patient with Klebsiella species, potentially resistant to antimicrobial drug treatment, a method of selecting a treatment of a patient suffering from an infection with a potentially resistant Klebsiella strain, and a method of determining an antimicrobial drug, e.g., antibiotic, resistance profile for bacterial microorganisms of Klebsiella species (pg. 1, lines 6-14 [nexus to Koski et al.] [administering an antibiotic to a patient determined to be resistant to an antibiotic]). The antibiotics which the microorganisms can be resistant to include ceftriaxone (pg. 130, Table 13 and pg. 131, lines 5-11 [nexus to Koski et al.] [ceftriaxone]). Klebsiella produces beta-lactamase which is an enzyme that degrades the beta-lactam antibiotic, thereby inactivating it (pg. 155, lines 28-32 and pg. 3, lines 28-31 [nexus to Koski et al.] [beta-lactamase administration to treat an infection]).
Klebsiella, comprises the steps of: a) obtaining or providing a sample containing or suspected of containing at least one Klebsiella [nexus to Koski et al.] [obtaining a biological sample]; b) determining the presence of at least one mutation in at least two antibiotic resistance genes, wherein the presence of said at least two mutations is indicative of resistance to one or more antimicrobial, e.g., antibiotic, drugs; c) identifying said at least one or more antimicrobial drugs; and d) selecting one or more antimicrobial drugs different from the ones identified in step c) as being suitable for treatment of a Klebsiella infection (pg. 30, lines 30-33 thru pg. 31, lines 1-23 [Claim 1] [wherein the resistance to the antibiotic is determined by detecting the presence, absence, or level of one or more genes associated with antibiotic resistance in a biological sample from the patient] [Claim 23] [(a) screening the patient for resistance to one or more antibiotics and determining antibiotic resistance relative to a control]).
	Regarding claims 1 and 25, the antibiotic resistance genes to be selected from include baeR, baeS, pbpC, and pbpG (pg. 31, lines 7-17 and pg. 140, Table 15 [baeR]). One of the most common resistance mechanisms include efflux pumps which are high-affinity reverse transport systems located in the membrane that transports the antibiotic out of the cell, e.g., resistance to tetracycline (pg. 3, lines 20-23 [genes encoding multidrug efflux transporter systems]).
	Regarding claim 5, a detected mutation is a mutation leading to an altered in vitro sample or prepared as an in vitro sample (pg. 20, lines 30-33). For sequencing, preferably an in vitro sample is used (pg. 23, lines 1-2 [nexus to Koski et al.] [jejunal chyme sample]).
	 
	Li et al. provides motivation for using any genes associated with multidrug efflux transporter systems as genes associated with antibiotic resistance, by way of further addressing the limitations of claims 1, 20, 22, 25, 28 and 30.
	Li et al. teaches that antibiotic resistance has emerged as a major threat to public health in this century, as evident from global surveillance data. Of the various molecular and biochemical mechanisms of resistance to antibiotics, active efflux of antibiotics in bacteria plays an important role in both intrinsic and extrinsic multidrug resistance (MDR) of clinical relevance. It also interplays with other resistance mechanisms in significantly increasing the levels and profiles of resistance. The discovery of MDR pumps in E. coli and Pseudomonas aeruginosa represented by the resistance-nodulation-division (RND) super family of exporters has made an important contribution to the understanding of resistance mechanisms (pg. 339, column 1, para. 1 thru 2).
	Regarding claims 1 and 25, tigecycline, developed as an alternative to tetracycline, is a substrate for the RND pumps of many species, including E. coli, such as AcrAB or AcrEF (pg. 348, column 1, lines 12-21 [acrE, acrF]). MdtBC yebB = mdtD [mdtD] [mdtK]).
	Regarding claims 20, 22, 28 and 30, glycopeptides such as vancomycin and teicoplanin are large, but not lipophilic. Because of their size, their only possible path to cross the outer membrane (OM) is through the bilayer. These agents can be active against gram-negative bacteria if the RND pump is inactivated (pg. 350, column 1, lines 12-19; and pg. 343, cont. Table 1 [VAN = vancomycin] [VRE] [nexus to Koski et al.] [vancomycin, VRE]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating an infection in a patient, comprising administering a beta-lactamase and an antibiotic to which the patient is resistant, as shown by Koski et al., by: 1) determining said antibiotic resistance by detecting the presence, absence, or level of one or more genes associated with antibiotic resistance in a biological sample from the patient [Claim 1]; 2) (a) screening the patient for resistance to one or more antibiotics and determining antibiotic resistance relative to a control sample [Claim 23]; 3) the one or more genes associated with antibiotic resistance is one or more genes encoding components of multidrug efflux transporter systems, selected from a group including baeR [Claims 1 and 25]; and 4) the resistance to an antibiotic is determined using one or more sequencing methods [Claim 5], as shown by Keller et al., with a reasonable expectation Klebsiella can be screened to determine if said patient is resistant to an antibiotic (such as, minimally, ceftriaxone and ampicillin) by detecting the presence of one or more genes encoding components of a multidrug efflux transporter system (i.e., antibiotic resistance genes) in a sample, which are the antibiotics used in the method, as shown by Koski et al. (MPEP 2143 (I)(A,G)). In addition, the goal of the method, as shown by Koski et al., is to provide a therapeutic approach, by way of treating an infection, which overcomes antibiotic resistance in patients, which is the goal of the method, as shown by Keller et al. (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Koski et al., Keller et al. and Li et al. show that antibacterial drug resistance represents a major global health burden (Koski et al., pg. 3, lines 34-35; Keller et al., pg. 1, lines 34-35; Li et al., pg. 339, column 1, para. 1) and one would be motivated to develop a treatment for an infection (esp. an infection resulting from over treatment with a beta-lactam) in a patient which overcomes any potential antibiotic resistance problems exhibited by said patient. Li et al. also teaches that the multidrug (MDR) efflux transporter system genes express proteins which are biophysically involved in antibiotic resistance and which can be found in different genera of (typically, gram negative) bacteria and which can be found at high levels. Li et al. teaches that in a study of clonally related cefoxitin- and ceftazidime- resistant strains from a Spanish hospital, all strains produced AmpC β-lactamase at a high level (pg. 352, column 2, para. 1). Therefore, one would be motivated to screen patients for (high) levels of specific antibiotic resistance genes, depending on the bacterial etiology of the infection.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
	Applicant’s arguments, pp. 5-8, filed 30 December 2020, with respect to the 35 U.S.C. §112(b) rejection and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

	Applicant remarks (pg. 5), with regard to the 112(b) rejection, that the specification as-filed describes examples of samples that can be used to determine the level of one or more genes associate with antibiotic resistance for comparing with a control sample. See, e.g., page 10, lines 6-9. Accordingly, one of ordinary skill in the art would understand how to determine a level of one or more genes associated with antibiotic resistance relative to a control sample, and therefore the instant claims are not 
	However, in response to Applicant, the issue is not with the use of a genetic sequence ‘control’ to determine if genes related to antibiotic resistance are present, absent or are expressed at some specific level, but what type of sample is being used to make this determination. As the Examiner pointed out in the Non-Final Office Action mailed 02 October 2020, claim 1 cites a ‘biological sample’, and the specification recites: In various embodiments, the present methods allow for screening or assessment of antibiotic resistance, e.g., by determining the presence, absence or level of one or more antibiotic-resistance genes. Illustrative suitable samples include fecal samples (e.g., stool), as well as aspirates of the fluid in the GI tract, mucosal biopsies from a site in the gastrointestinal tract, and other tissue samples or tissue homogenates (originally-filed specification, pg. 10, lines 6-9). Therefore, claim 23 should be similarly amended to indicate which types of samples are being compared.	
Applicant remarks (pg. 6), with regard to the 103 rejection, that none of Koski, Keller, or Li, either alone or in combination, teach or suggest the claimed methods. As acknowledged by the Office Action, nowhere does Koski teach or suggest the administration of a beta­lactamase to a patient determined to be resistant to an antibiotic by determining a level of one or more genes associated with antibiotic resistance. Neither Keller nor Li cure the deficiencies of Koski.
	However, in response to Applicant, Koski et al. shows an invention which relates to beta-lactamases for use as a medicament for treating and preventing beta-lactam antibiotics induced adverse effects, said adverse effects including antibiotic resistance. 
	Applicant remarks (pg. 7) that nowhere does Keller teach or suggest administration of a beta-lactamase, let alone a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1, in order to treat an infection in a patient determined to be resistant to an antibiotic. The methods of Keller are directed to identifying mutations associated with antibiotic resistance in the bacterial genome, and not associated with determining whether the patient is resistant to an antibiotic. See, e.g., page 52, lines 17-27 of Keller, which states that the presence of at least one mutation is determined in at least one gene of the bacterial microorganism from the sample obtained from the patient. Nowhere does Keller teach or suggest that a patient suffering from an infection with a potentially resistant bacteria would himself also be resistant to an antibiotic.
However, in response to Applicant, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant does not argue against the primary reference of Koski et al. In addition, one of ordinary skill in the art of antibiotic administration and resistance would understand that if a bacterium is resistant to a specific antibiotic and that bacterium was found to be growing inside a specific patient, than that specific patient would be resistant to whatever specific antibiotic that the Klebsiella) infection, which is the method of instant claim 1 (i.e., A method for treating an infection in a patient determined to be resistant to an antibiotic), which shows nexus to Koski et al.
Applicant remarks (pg. 7) that in fact, Keller teaches away from the claimed methods. Keller states that combining "whole genome sequencing with substantial culture based susceptibility tests allow for the first time a genome-wide association between genotype and drug resistance" (page 158, lines 20-22). However, Keller argues that genome wide association studies are disfavored in humans, because "substantial cohorts are ... required" whereas similar studies in pathogenic bacteria are beneficial because they "enable better and more personalized utilization of current antimicrobial drugs" (page 158, lines 23-36). Therefore, based on the disclosure of Keller, one of ordinary skill in the art would not have had a reasonable expectation of success that determining antibiotic resistance of the patient by detecting the presence, absence, or level of one or more genes associated with antibiotic resistance would be a successful method of treating an infection in a patient. Based on the disclosure of Keller, one of ordinary skill in the art would instead have been motivated to determine resistance of the bacteria.
However, in response to Applicant, Keller et al. does not teach away from the claimed methods, but, as stated above, shows a method of selecting a treatment of a patient suffering from an antibiotic resistant (Klebsiella) infection, which is the method of instant claim 1. The instant specification recites: “…, the present invention relates to the 
	Applicant remarks (pp. 7-8) that there is no alleged nexus between Keller and Koski. Keller identifies a threat caused by multi-drug resistant pathogens and teaches a need for "a more careful selection of antibiotics to quickly stratify patients and provide them with the optimal therapy" (page 3, lines 9-11 ). Keller discloses methods of treating a patient suffering from an antimicrobial drug-resistant Klebsiella by administering one or more antibiotics to said patient, wherein the antibiotics are rationally selected (see, e.g., page 86, line 15 through page 87, line 15). However, Keller identifies beta-lactamases as a mechanism for resistance of bacteria against antimicrobial treatment, and teaches that beta-lactamases are deleterious and cause resistance (e.g. "The most common resistance mechanisms include ... [[a]]n enzyme is produced that degrades the antibiotic, thereby inactivating it.
	However, in response to Applicant, Applicant does not show how these Keller et al. citations are in a nexus conflict with the primary reference of Koski et al. Both Koski et al. and Keller et al. show methods by which antibiotic resistance can be detected in a patient. In turn, it would be obvious to one of ordinary skill in the art to treat a patient 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651